Citation Nr: 0122363	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  00-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether the November 1966 rating action which assigned a 
noncompensable rating with a grant of service connection for 
residuals of fracture of the right maxilla was clearly and 
unmistakably erroneous (CUE).  

2.  Entitlement to an earlier effective date prior to 
September 29, 1999, for the grant of an increased rating from 
zero to 40 percent disabling for residuals of fracture of the 
right maxilla with limitation of temporomandibular 
articulation.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from February 1963 to August 
1966. 

The appeal arises from the December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, granting an increased rating of 40 
percent effective September 29, 1999, for residuals of 
fracture of the right maxilla with limitation of 
temporomandibular articulation, previously rated 
noncompensably disabling.  

The appeal also arises from the March 2000 RO rating decision 
that found that the November 1966 RO decision which granted 
service connection for residuals of fracture of the right 
maxilla, was not clearly and unmistakably erroneous (CUE) in 
assigning a noncompensable rating for that disorder. 

The Board notes that in a June 2000 VA Form 9 the veteran 
requested a hearing before a member of the Board in 
Washington, D.C.  However, by a signed submission in June 
2001 the veteran expressly withdrew that request.  


FINDINGS OF FACT

1.  The November 1966 rating action granting service 
connection for residuals of fracture of the right maxilla and 
assigning a noncompensable rating for that disorder was not 
the subject of a timely notice of disagreement, and it 
accordingly became final.  

2.  The November 1966 determination to assign a 
noncompensable rating for the service-connected residuals of 
fracture of the right maxilla was not completely inconsistent 
with and was not completely unsupported by the evidence then 
of record. 

3.  Following the unappealed November 1966 RO rating action 
granting service connection and assigning a noncompensable 
rating for residuals of fracture of the right maxilla, a 
claim for an increased rating for residuals of fracture of 
the right maxilla with limitation of temporomandibular 
articulation was received on September 29, 1999. 

4.  There was no medical evidence received by the RO between 
September 29, 1998, and September 29, 1999, reflecting 
treatment for residuals of fracture of the right maxilla with 
limitation of temporomandibular articulation during that one 
year period.  


CONCLUSIONS OF LAW

1.  The November 1966 rating action which assigned a 
noncompensable rating with the grant of service connection 
for residuals of fracture of the right maxilla was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1155, 
4005; 38 C.F.R. §§ 3.104(a), 3.105(a), 4.150, 19.129(a), 
Diagnostic Codes 9902, 9903, 9904, 9905, 9910 (as in effect 
in 1966).

2.  An effective date prior to September 29, 1999 for award 
of an increased, 40 percent rating for residuals of fracture 
of the right maxilla with limitation of the temporomandibular 
articulation is not warranted.  38 U.S.C.A. § 5010 (a), 
(b)(2) (West 1991 & Supp 2000); 38 C.F.R. § 3.400 (o)(2) 
(2000). 









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran was involved in 
an automobile accident in service, in September 1965, when 
his head was thrust through a side window, causing laceration 
of his right cheek and right seventh facial nerve with 
resulting right-side facial nerve partial paralysis and/or 
weakness.  There was also fracture of the right zygoma behind 
the malar eminence and laceration of the masseter muscle with 
resulting subsequent ankylosing fibrosis of the 
temporomandibular joint.  A first attempt to correct a right 
zygoma fracture by oral route was unsuccessful, but a second 
attempt by open reduction and wire fixation of the maxillary 
fragments was successful.  Facial sensation subsequently 
improved in the muscles supplied by the seventh facial nerve.  
Fibrosis of the masseter was also assessed as causing an 
inability to completely open the mouth.  The veteran 
underwent physical therapy to improve mouth functioning in 
the latter half of 1965, and this resulted in his mouth 
opening first to one finger, and ultimately to two fingers, 
as noted in an April 1966 treatment record.  

In August 1966 the veteran continued to complain, in 
pertinent part, of difficulty opening his mouth.  Upon 
examination in August 1966 it was noted that the veteran 
continued to have limitation of full extension of the 
mandible.  Upon hospitalization in August 1966 for surgical 
revision of the right cheek scar, it was noted that the 
veteran continued to have inability to open his jaw fully 
with limited motion of the temporomandibular joint, which 
limitation was felt to be due to his injury.  However a 
plastic surgeon in August 1966 concluded, "The patient can 
open wide enough to function satisfactorily and no treatment 
is indicated."  The veteran was thereafter discharged from 
service.  

Upon VA examination in November 1966 the veteran complained, 
in pertinent part, of continued inability to fully open his 
mouth.  However, the examiner noted that the veteran was 
"able to open jaw to a functionally satisfactory degree."  
It was further noted that there was no asymmetry in the 
orbital floor.  Facial scarring was also described in the 
examination report.

The RO in its November 1966 rating action noted this 
assessment by the VA examiner of an ability to open the jaw 
to a functionally satisfactory degree, and the absence of 
asymmetry, and concluded that a zero percent disability 
rating was warranted for fracture of the right maxilla.  

On September 29, 1999, the RO received from the veteran a 
request for an increased rating for his service-connected 
residuals of fracture of the right maxilla. 

In an October 1999 letter, J. J. Cellura, DDS, a private 
dentist, stated that the veteran was severely handicapped in 
jaw function, with ability to open the jaw only to 10 
millimeters.  The examiner noted that a normal jaw's maximal 
opening ranged from 40 to 60 millimeters.  

In an October 1999 submission the veteran informed that he 
had received general dental care from J. J. Cellura, DDS.  

Upon VA examination in December 1999, the veteran's medical 
history was reviewed.  The examiner noted that the veteran 
had severely restricted mandibular motion, with inter-incisal 
maximum opening of 10 millimeters, and maximal lateral 
movement of five millimeters or less.  X-rays showed a normal 
left temporomandibular joint, but a large irregular area of 
radiopacity in the area of the right zygoma adjacent to the 
right coronary process of the mandible.  The examiner 
diagnosed "status post laceration of the right face and 
fracture of the right zygoma with what appears to be a severe 
mechanical restriction of mandibular motion."  

In a September 2000 letter, H. D. Jones, DDS, informed that 
the veteran had been a patient under his dental care from 
1970 to 1986, and that during that interval the veteran 
required special care "because he could not open his mouth 
very far."  The dentist added that dental treatments were 
accordingly limited.

Analysis

1.  Whether the November 1966 Rating Action Which Assigned a 
Noncompensable Rating With a Grant of Service Connection 
for Residuals of Fracture of the Right Maxilla Was 
Clearly and Unmistakably Erroneous (CUE)

The Board notes at the onset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 
2096 (2000) and implementing VA regulations published 66 Fed. 
Reg. 45, 620 do not apply to the issue involving CUE.  They 
were not in existence prior to November 9, 2000, when the 
statute became effective.  As will be explained below, claims 
concerning CUE in a prior RO decision are limited to evidence 
before the rating board at the time of the decision and laws 
and regulations in effect at the time of the decision. 

The Board first notes that the veteran did not submit a 
timely notice of disagreement with the RO's November 1966 
assignment of a noncompensable rating with grant of service 
connection for residuals of fracture of the right maxilla, 
and that determination accordingly became final.  38 U.S.C. 
§ 4005; 38 C.F.R. §§ 3.104(a), 19.129(a) as in effect in 
1966.  
 
The regulation regarding finality indicates that "a final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities, or except as provided by 38 C.F.R. § 
3.105."  38 C.F.R. § 3.104(a) as in effect in 1966 and 
currently.  Previous determinations which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a) as in 
effect in 1966 and currently.

In Russel v. Principi, 3 Vet. App. 310 (1992), the United 
States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  In Fugo v. Brown, 6 Vet. 
App. 40 (1993), the Court refined and elaborated on the test 
for CUE.  The Court noted that CUE is a very specific and 
rare kind of error.  It is the kind of error of fact or law 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error. 

Under 38 C.F.R. § 4.150, Diagnostic Code 9910, as in effect 
in 1966, loss of whole or part of the substance of the 
maxilla, or malunion or nonunion of the maxilla may be rated 
as for similar disabilities of the maxilla under Diagnostic 
Codes 9901, 9902, 9903, and 9904.  The medical evidence of 
record in November 1966 did not show loss of whole or part of 
the maxilla or nonunion of the maxilla; hence a rating under 
Diagnostic Codes 9901, 9902, or 9903, respectively, was not 
then for application. 

As regards malunion of the maxilla, a zero percent rating was 
assignable for slight displacement, a 10 percent rating was 
assigned for moderate displacement, and a 20 percent rating 
was assigned for severe displacement.  Diagnostic Codes 9904, 
9910 as in effect in 1966.  The service medical records did 
not describe moderate or severe displacement of the maxilla 
and the VA examination in November 1966 noted that there was 
no asymmetry of the orbital floor.  As such, there was no CUE 
in failing to assign a compensable rating under Codes 9904 
and 9910 in the 1966 rating action.  

Because the residuals of fracture of the right maxilla were 
shown to have affected the temporomandibular articulation in 
medical records present at the time of the November 1966 
rating action, a rating under Diagnostic Code 9905, for 
limited motion of temporomandibular articulation, would have 
been appropriate.  Under that Diagnostic Code at that time, 
where motion (opening of the mouth) was limited 1/4 inch, a 40 
percent rating was assigned; where motion was limited to 1/2 
inch, a 20 percent rating was assigned; and where there was 
any definite limitation, interfering with mastication or 
speech, a 10 percent rating was assigned.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1966).  Pursuant to 38 C.F.R. § 4.31 as 
in effect in 1966 and currently, where the minimum schedular 
evaluation requires residuals, a noncompensable rating will 
be assigned when the required residuals are not shown.  

In reviewing the medical evidence of record at the time of 
the November 1966 rating action, the Board notes that in 
April 1966 it was noted that the veteran had two fingers of 
temporomandibular extension, but it was not noted that the 
veteran had interference with mastication or speech.  A two-
finger opening would then reasonably be interpreted as being 
more than 1/2 inch of motion such as to support a conclusion 
that a 20 percent rating under Diagnostic Code 9905 was not 
then warranted.  There was some (definite) limitation of 
temporomandibular motion in 1966, but without a description 
of such limited motion interfering with mastication or speech 
at the time of the November 1966 rating action, it was not 
CUE to not assign a 10 percent rating under Code 9905.  

In August 1966 it was noted that the veteran continued to 
complain of inability to fully open his mouth, but a plastic 
surgeon concluded that the veteran could open his mouth wide 
enough for adequate functioning.  The VA examiner in November 
1966 similarly found adequate jaw opening for a satisfactory 
degree of functioning. As such, reasonable minds could have 
differed as to whether a compensable or a noncompensable 
rating should have been assigned for the veteran's residuals 
of fracture of the right maxilla at the time of the November 
1966 RO decision. Inasmuch as there is no indication that the 
correct facts as they were known at the time of the November 
1966 RO decision were not before the rating board, or that 
there was undebatable error in the RO's interpreting of those 
the facts ("about which reasonable minds could not differ") 
based on the law at that time, the Board now finds that there 
was no CUE in the November 1966 RO decision to assign a 
noncompensable rating with the grant of service connection 
for residuals of fracture of the right maxilla.  38 C.F.R. 
§ 3.104(a); Russell; Fugo, supra.


2.  Entitlement to an Earlier Effective Date for the Grant of 
an 
Increased Rating from Zero to 40 Percent Disabling for 
Residuals of Fracture of the Right Maxilla with Limitation of 
Temporomandibular Articulation

The Board notes that during the pendency of the appeal of 
this issue, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to an earlier 
effective date of ward of the 40 percent rating for residuals 
of fracture of the right maxilla.  The appellant has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to his claim.  Indicated 
development was undertaken by the RO in October 1999, at 
which time the veteran and a medical professional were 
requested to furnish existing medical (dental) records.  The 
RO requested all relevant treatment records identified by the 
appellant.  Service medical records, VA examinations in 
November 1966 and December 1999, and submitted statements by 
private treating dentists, constitute the extent of the 
medical evidence that is indicated by the veteran and the 
record.  There is no indication that further development 
would plausibly be of any further assistance.  The VA has 
satisfied its duties to notify and to assist the appellant in 
this case.

The Board, having concluded that there was no CUE in the 
November 1966 RO determination assigning a noncompensable 
rating with the grant of service connection for residuals of 
a right maxillary fracture, must now address the appealed 
claim that the veteran is otherwise entitled to an effective 
date earlier than September 29, 1999, for the grant of a 
increased, 40 percent disability rating for residuals of 
fracture of the right maxilla with limitation of 
temporomandibular articulation.  
 
The effective date for entitlement to an increased rating for 
a service-connected disorder is the earliest date as of which 
it was factually ascertainable that an increase had occurred 
provided a claim is received within one year of such date.  
Otherwise the effective date for such an increased rating is 
the date of receipt of claim. 38 U.S.C.A. § 5010 (a), (b)(2) 
(West 1991 & Supp 2001); 38 C.F.R. § 3.400 (o)(2) (2000); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  As regards 
claims for increased ratings for service-connected disorders, 
VA medical records are considered to be constructively of 
record in the claims folder on the dates they are created.  
Private clinical records are deemed to be a part of the 
claims folder on the dates they are received by the RO.  
38 C.F.R. § 3.157(b) (2000).  

In this case the veteran's claim for an increased rating for 
residuals of fracture of the right maxilla with limitation of 
temporomandibular articulation was received at the RO on 
September 29, 1999.  The claims folder contains no records of 
VA treatment or examination prior to September 29, 1999 and 
subsequent to the prior final November 1966 RO determination, 
upon which a claim for an earlier effective date could be 
based.  Similarly, the veteran has not submitted any private 
medical records which were received by the RO prior to 
September 29, 1999, and no such earlier private medical 
records are contained within the claims folder.  Further, 
neither the veteran nor the record as a whole alludes to the 
existence of VA medical records prior to September 29, 1999 
that are not contained within the claims folder.  
Accordingly, there are no prior private medical records that 
were of record prior to September 29, 1999, or VA medical 
records which might have been deemed to have been of record 
prior to September 29, 1999, which would justify assignment 
of an effective date earlier than the September 29, 1999 date 
of receipt of claim for an increased rating for residuals of 
fracture of the right maxilla with limitation of 
temporomandibular articulation.  38 U.S.C.A. § 5010 (a), 
(b)(2) (West 1991 & Supp 2001); 38 C.F.R. § 3.400 (o)(2) 
(2000).


ORDER

1.  The November 1966 RO rating action assigning a 
noncompensable rating with the grant of service connection 
for residuals of fracture of the right maxilla not being 
clearly and unmistakably erroneous (CUE), the appeal as to 
that issue is denied.  

2.  An effective date earlier than September 29, 1999, for an 
award of a 40 percent rating for residuals of fracture of the 
right maxilla with limitation of temporomandibular 
articulation, is denied.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 

